Case 1:18-mj-05178-JGD Document 5 Filed 12/04/18 Page 1of 3

AO 199A (Rev. 12/11) Order Setting Conditions of Release Page | of 5 Pages

 

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

United States of America

v.
Richard Gaffey

Case No. wf S77 - JED

eee te

 

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:18-mj-05178-JGD Document5 Filed 12/04/18 Page 2 of 3

AO 199B (Rev. 12/11) Additional Conditions of Release Page of 5 Pages

 

(

(

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

) (6) The defendant is placed in the custody of:
Person or organization

Address (only if above is an organization)

 

 

City and state Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

(a)

 

 

Signed:

 

Custodian Date

(7) e defendant must: ; : A -
( submit to supervision by and report for supervision to the _/ Oe La : 2 gy ;

) (b)
) ©)

(
(

(p74)
as
(er
( )@®

( ) @)
( ) @
( ) @

(t-7
( )@
( ) fm
( )@®
(  ) (@)
( )®
( ) @
( (r)

( )®&

telephone number , no later than
continue or actively seek employment.

continue or start an education 77 oh
surrender any passport to: FHS bs oy

 

 

 
 
 
 

not obtain a passport or other international travel document.

abjde by a ae cnt Ce ae be residence, or travel; - tatilt*~r
Lift > Mok? Sh Sica IL SDPEA Ane Nb tac UW

avoid all contact, ee or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

get medical or psychiatric treatment:

 

 

return to custody each at o’clock after being released at o'clock for employment, schooling,
or the following purposes:

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary.

not possess a firearm, destructive device, or other weapon.

not use alcohol ( ) at all ( ) excessively.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited

substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited

substance screening or testing.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer.

participate in one of the following location restriction programs and comply with its requirements as directed.

( ) G) Curfew. You are restricted to your residence every day ( ) from to ,or ( )as
directed by the pretrial services office or supervising officer; or

( ) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

(_) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided.

( _) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or

supervising officer.

report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

 

 
Case 1:18-mj-05178-JGD Document5 Filed 12/04/18 Page 3 of 3

DSB Fh
@AQ199C — (Rev.12/03) Advice of Penalties... Page of Pages

Advice of Penalties and Sanctions
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; ora term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness,
victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious
if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

l acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and to surrender for service of any sentence imposed. | am aware of the penalties and sanctions set forth

cove KU Kir pop —

Signature Of Defendant

 

Address
iff
Vtech fetld, Vea

 

City and State Telephone

Directions to United States Marshal

( The defendant is ORDERED released after processing.

(__) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant

has posted bond and/or complied with all other conditions for release. The defendant shall be produced before the appropriate
judge at the time and place specified, if still in custody. F f

Date: Ll fape Dhoni : Mp tay A,

Signature of Judge/Clerk ~~ hee

 

Name and Title of Judge

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL
